Judgment and order reversed on the law and a new trial granted, with costs to the appellants to abide the event. Memorandum: It was prejudicial error to permit plaintiff’s expert medical witness to testify over defendants’ objection and exception to matters shown by the X-rays without introducing the X-ray pictures in evidence. All concur. (The judgment is for plaintiff in an automobile negligence action. The order denies a motion for a new trial.) Present — Crosby, P. J., Cunningham, Taylor, Harris and McCurn, JJ.